FILED
                             NOT FOR PUBLICATION                            MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CONSTANCE V. MELKONIAN, disabled                 No. 09-55789
child/adult,
                                                 D.C. No. 3:06-cv-02081-JLS-BLM
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

MICHAEL J. ASTRUE, Commissioner of
Social Security Administration and
UNITED STATES OF AMERICA,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Constance V. Melkonian appeals pro se from the district court’s judgment in

her action challenging the Social Security Commissioner’s decision to terminate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her supplemental security income (“SSI”) benefits. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir.

2007) (order upholding the Commissioner’s denial of benefits); Knievel v. ESPN,

393 F.3d 1068, 1072 (9th Cir. 2005) (dismissal for failure to state a claim); Kildare

v. Saenz, 325 F.3d 1078, 1082 (9th Cir. 2003) (dismissal for lack of subject matter

jurisdiction). We may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly determined that substantial evidence supported

the Commissioner’s decision that Melkonian was no longer eligible for SSI

benefits under child or adult disability standards because her conditions had

medically improved and did not prevent her from working. See Warre v. Comm’r

of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (affirming decision to

terminate child’s SSI benefits because substantial evidence supported that child

was no longer “disabled” due to medical improvement); Matthews v. Shalala, 10

F.3d 678, 680 (9th Cir. 1993) (claimant’s ability to attend school supported that his

impairments did not prevent him from performing all work).

      The district court properly dismissed Melkonian’s remaining claims for lack

of subject matter jurisdiction and failure to state a claim. See Kildare, 325 F.3d at

1084 (mandamus relief is “extraordinary remedy” available only under limited


                                           2                                    09-55789
circumstances); Hooker v. U.S. Dep’t of Health & Human Servs., 858 F.2d 525,

530 (9th Cir. 1988) (Social Security Act bars both Federal Tort Claims Act and

Bivens claims for alleged unconstitutional conduct resulting in termination of

benefits).

      Melkonian’s remaining contentions are unpersuasive.

      We deny the Commissioner’s motion to strike and Melkonian’s request for

sanctions.

      AFFIRMED.




                                          3                                      09-55789